Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 71-105 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in claim(s) 71 and 98.  Case in point, prior art Chang (20180226581) teaches an opto-electronic device (par. 15) having a plurality of layers, comprising: a first electrode (par. 125, 440) disposed on a first layer surface (par. 126, 102); a second electrode (see fig. 4 which shows two portions of 440); at least one semiconducting layer (par. 193 and 194 teaches a semiconducting material being utilize in the device structure) between the first electrode and the second electrode; an auxiliary electrode (par. 130) disposed on a second layer surface in a second portion of the lateral aspect thereof; a patterning structure (par. 118 and 121 teaches LTI patterning) disposed on a third layer surface in the second portion and defining a shadowed region between it and the second electrode (par. 122, 255); a conductive coating disposed in the shadowed region electrically coupled to the second electrode and the auxiliary electrode (par. 122 teaches using a nucleation promoting layer 160). However, prior art fails to teach “…a nucleation-inhibiting coating (NIC) disposed in a first portion of a lateral aspect of the device, such that at least a portion of the second electrode lies between the NIC and the at least one semiconducting layer…”

This limitation, in combination with the other limitations mentioned in claim 71 and 98, teaches a semiconductor device and/or method of manufacturing novel in the art.  Dependent claims are allowed based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894